DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities: improper dependency.  Appropriate correction is required. For the purpose of continuing examination, it is assumed that claim 18 depends upon claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10, 13, 14, 18, 19 and 22-25 are rejected under 35 U.S.C. 103 as being obvious over Sugiura (USP No. 7,777,968) in view of Tang et al. (USPG Pub No. 2019/0025600), hereinafter “Tang”, and Nagaoka et al. (USPG Pub No. 2018/0307004), hereinafter “Nagaoka”.
Regarding claim 1, Sugiura discloses a lens assembly driving module (see Fig. 1), comprising: a photographing lens assembly (1) comprising N lens elements and having an optical axis, the optical axis passing through the N lens elements, wherein N is a positive integer (see Fig. 1, Col. 5, Lines 15-20); a first driving mechanism (4A) for driving the N lens elements to move along the optical axis of the photographing lens assembly (see Fig. 1); and a second driving mechanism (4B/C) for causing a relative distance along the optical axis of two adjacent ones of the N lens elements to vary (Col. 6, Lines 28-30); wherein the lens elements driven by the first driving mechanism (4A) are in the number of M, where M is a positive integer, and the M lens elements, satisfying relation N/2 ≤ M ≤ N (see Fig. 1); wherein the lens elements driven by the second driving mechanism (4B/4C) are in the number of F, where F is a positive integer, and the F lens elements, satisfying relation 1 ≤ F < N/2 (see Fig. 1). Sugiura discloses the claimed invention, but does not specify comprising a first coil member and a first magnet which correspond in position to each other, comprising a second coil member and a second magnet which correspond in position to each other, wherein among relative distances of each of adjacent lens elements of the N lens elements, only the relative distance of the two adjacent lens caused to vary by the second driving mechanism is variable; include a plastic lens element. Although it is well known in the art that lens elements are made of either a plastic or glass material, Tang is presented to provide further evidence of this knowledge. In the same field of endeavor, Tang discloses include a plastic lens element (Paragraph 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the module of Sugiura with include a plastic lens element of Tang for the purpose of providing manufacturing efficiency while maintaining or improving image quality (Paragraph 5) and for the purpose of providing cost-efficient lenses and modules. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	In addition, in the same field of endeavor, Nagaoka discloses a first coil member and a first magnet which correspond in position to each other (see Fig. 1, Paragraph 73), comprising a second coil member and a second magnet which correspond in position to each other (see Fig. 1, Paragraphs 68, 69), wherein among relative distances of each of adjacent lens elements of the N lens elements, only the relative distance of the two adjacent lens caused to vary by the second driving mechanism is variable (see Fig. 1, Paragraphs 68, 69). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the module of Sugiura and Tang with a first coil member and a first magnet which correspond in position to each other, comprising a second coil member and a second magnet which correspond in position to each other, wherein among relative distances of each of adjacent lens elements of the N lens elements, only the relative distance of the two adjacent lens caused to vary by the second driving mechanism is variable of Nagaoka for the purpose of providing multiple correction mechanisms for the desired application of the assembly (Paragraph 2). 
Regarding claim 2, Sugiura further discloses wherein the N lens elements move along the optical axis (col. 5, Lines 15-20).
Regarding claim 3, Sugiura further discloses wherein the first driving mechanism (4A) and the second driving mechanism (4B/4C) cause the adjacent ones of the N lens elements to move relative to each other along the optical axis (see Fig. 1, Col. 6, Lines 28-30, 57-63). 
Regarding claim 10, Sugiura, Tang and Nagaoka disclose the claimed, but do not specify for wherein relation (2/3)*N ≤ M ≤ N is satisfied. Col. 5, Lines 16-19 of Sugiura teaches that the lens groups have a plurality of lenses. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the module of Sugiura, Tang and Nagaoka with for wherein relation (2/3)*N ≤ M ≤ N is satisfied for the purpose of providing a zoom lens capable of varying photographing magnification in order to obtain quality images (Col. 1, Lines 10-32 of Sugiura).
Regarding claim 13, Sugiura, Tang and Nagaoka teach the lens assembly driving module as is set forth above for claim 1, Tang further discloses wherein the plastic lens element among the F lens elements has a greatest outer diameter among the N lens elements (see Figs. 1E, 2E). It would have been obvious to one of ordinary skill to provide the module of Sugiura and Nagaoka with the teachings of Tang for at least the same reasons as those set forth above with respect to claim 1.
Regarding claim 14, Sugiura further discloses wherein one of the F lens elements driven by the second driving mechanism (4B/4C) is one of the lens elements in the photographing lens assembly and is positioned closest to the image side (see Fig. 1).
Regarding claim 18, Sugiura further discloses wherein the photographing lens assembly further comprises a carrier member (1D) which defines an internal space, and the M lens elements driven by the first driving mechanism (4A) are disposed in the internal space (see Fig. 1, Col. 5, Lines 19-21).
Regarding claim 19, Sugiura further discloses wherein the F lens elements driven by the second driving mechanism (4B/4C) are also disposed in the internal space (see Fig. 1, Col. 5, Lines 19-21).
Regarding claim 22, Sugiura, Tang and Nagaoka disclose the claimed, but do not specify, wherein relation 5 < N ≤ 11 is satisfied. Col. 5, Lines 16-19 of Sugiura teaches that the lens groups have a plurality of lenses. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the module of Sugiura, Tang and Nagaoka with wherein relation 5 < N ≤ 11 is satisfied for the purpose of providing a zoom lens capable of varying photographing magnification in order to obtain quality images (Col. 1, Lines 10-32 of Sugiura).
Regarding claim 23, Sugiura, Tang and Nagaoka disclose the claimed, but do not specify wherein the first driving mechanism calibrates central image quality, and the second driving mechanism calibrates peripheral image quality. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the module of Sugiura, Tang and Nagaoka with wherein the first driving mechanism calibrates central image quality, and the second driving mechanism calibrates peripheral image quality for the purpose of providing a zoom lens capable of varying photographing magnification in order to obtain quality images (Col. 1, Lines 10-32 of Sugiura).
Regarding claim 24, Sugiura further discloses wherein the first driving mechanism (5A) drives the second driving mechanism (4B/4C) to move along the optical axis (see Fig. 1).
Regarding claim 25, Sugiura further discloses an electronic device, comprising the lens assembly driving module of claim 1 (see Fig. 1, Col. 1, Lines 54-55).
Claims 4, 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (USP No. 7,777,968) in view of Tang (USPG Pub No. 2019/0025600) and Nagaoka (USPG Pub No. 2018/0307004) as applied to claim 1 above, and further in view of Chen (USP No. 6,424,472).
Regarding claim 4, Sugiura discloses wherein the second driving mechanism (4B/4C) further comprises (see Fig. 1). Sugiura, Tang and Nagaoka disclose the claimed invention except for a resilient member for connecting the adjacent lens elements. In the same field of endeavor, Chen discloses a resilient member (23) for connecting the adjacent lens elements (see Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the module of Sugiura, Tang and Nagaoka with a resilient member for connecting the adjacent lens elements of Chen for the purpose of providing a more simple and cost-efficient mechanism (Col. 1, Lines 21-23).
Regarding claim 6, Sugiura further discloses wherein the F lens elements driven by the second driving mechanism (4B/4C) are also driven by the first driving mechanism (5A) to move along the optical axis (see Fig. 1).
Regarding claim 7, Sugiura, Tang, Nagaoka and Chen teach the lens assembly driving module as is set forth above for claim 4, Chen further discloses wherein the resilient member generates a preload force between the adjacent lens elements, and one of the adjacent lens elements moves toward the other lens element under the preload force (see Fig. 3). It would have been obvious to one of ordinary skill to provide the module of Sugiura, Tang and Nagaoka with the teachings of Chen for at least the same reasons as those set forth above with respect to claim 4.
Regarding claim 8, Sugiura, Tang, Nagaoka and Chen teach the lens assembly driving module as is set forth above for claim 7, Chen further discloses wherein the preload force acts in a direction parallel to the optical axis (see Fig. 3). It would have been obvious to one of ordinary skill to provide the module of Sugiura, Tang and Nagaoka with the teachings of Chen for at least the same reasons as those set forth above with respect to claim 4.
Regarding claim 9, Sugiura discloses wherein the second driving mechanism (4B/4C) further comprises (see Fig. 1).  Sugiura, Tang and Nagaoka disclose the claimed invention except for a preload mechanism for generating a preload force between the adjacent lens elements, such that one of the adjacent lens elements moves toward the other lens element under the preload force. In the same field of endeavor, Chen discloses a preload mechanism for generating a preload force between the adjacent lens elements, such that one of the adjacent lens elements moves toward the other lens element under the preload force (see Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the module of Sugiura, Tang and Nagaoka with a preload mechanism for generating a preload force between the adjacent lens elements, such that one of the adjacent lens elements moves toward the other lens element under the preload force of Chen for the purpose of providing a more simple and cost-efficient mechanism (Col. 1, Lines 21-23).
Regarding claim 11, Sugiura further discloses wherein relation 1 ≤ F < (1/3)*N is satisfied (see Fig. 1).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (USP No. 7,777,968) in view of Tang (USPG Pub No. 2019/0025600) and Nagaoka (USPG Pub No. 2018/0307004) as applied to claim 1 above, and further in view of Jacobsen et al. (USP No. 8,320,756), hereinafter “Jacobsen”.
Regarding claim 15, Sugiura, Tang and Nagaoka disclose the claimed invention except for wherein the first driving mechanism further comprises a rolling member for providing degrees of freedom to the M lens elements in moving parallel to the optical axis. In the same field of endeavor, Jacobsen discloses wherein the first driving mechanism further comprises a rolling member (31) for providing degrees of freedom to the M lens elements in moving parallel to the optical axis (see Fig. 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the module of Sugiura, Tang and Nagaoka with wherein the first driving mechanism further comprises a rolling member for providing degrees of freedom to the M lens elements in moving parallel to the optical axis of Jacobsen for the purpose of achieving minimal friction of the movement of the lens barrel (Col. 4, Lines 9-10).
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (USP No. 7,77,968) in view of Tang (USPG Pub No. 2019/0025600) and Nagaoka (USPG Pub No. 2018/0307004) as applied to claim 1 above, and further in view of Shiraki et al. (USP No. 7,394,603), hereinafter “Shiraki”.
Regarding claim 20, Sugiura, Tang and Nagaoka disclose the claimed invention except for wherein the carrier member further comes with one of the first magnet and the second magnet. In the same field of endeavor, Shiraki discloses wherein the carrier member (7) further comes with one of the first magnet (6) and the second magnet (6) (see Figs. 3, 6, 12, 18). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the module of Sugiura, Tang and Nagaoka with wherein the carrier member further comes with one of the first magnet and the second magnet of Shiraki for the purpose of providing a lens driving module having minimal drive loss, excellent responsivity and mobility while being suitable for mounting in a small-sized camera (Col. 1, Lines 34-37).
Regarding claim 21, Sugiura, Tang and Nagaoka disclose the claimed invention except for wherein the carrier member further comes with one of the first coil member and the second coil member. In the same field of endeavor, Shiraki discloses wherein the carrier member (5/10/7) further comes with one of the first coil member (4) and the second coil member (9) (see Figs. 3, 6, 12, 18). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the module of Sugiura, Tang and Nagaoka with wherein the carrier member further comes with one of the first coil member and the second coil member of Shiraki for the purpose of providing a lens driving module having minimal drive loss, excellent responsivity and mobility while being suitable for mounting in a small-sized camera (Col. 1, Lines 34-37).


Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-11, 13-15 and 18-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Nagaoka cures all of the deficiencies of Sugiura. For these reasons, the claims remain rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            10/21/2022